     Case 1:19-cr-00196-DAD-BAM Document 30 Filed 03/19/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 1:19-cr-00196-DAD-BAM-1
12                      Plaintiff,
13          v.                                         ORDER GRANTING IN PART AND
                                                       DENYING IN PART EX PARTE
14   JOSEPH CAVAZOS,                                   APPLICATION REGARDING ORDER OF
                                                       WAIVER OF ATTORNEY-CLIENT
15                      Defendant.                     PRIVILEGE
16                                                     (Doc. No. 29)
17

18

19          Before the court is the government’s ex parte application seeking an order finding that

20   petitioner Joseph Cavazos, as a result of his pending motion filed pursuant to 28 U.S.C. § 2255

21   (Doc. No. 20), has waived the attorney-client privilege and the work product privilege, and that

22   the government is therefore entitled to compelled discovery of responsive attorney-client

23   communications and work product. (Doc. No. 29.)

24          Unless, in accordance with the instructions below, petitioner chooses to withdraw those

25   portions of his § 2255 motion that allege ineffective assistance of his prior counsel, the

26   government’s application is granted in part and denied in part as follows:

27          (1)     The attorney-client privilege of petitioner Joseph Cavazos is waived with respect

28                  to all communications between petitioner Joseph Cavazos and his former attorney,
                                                       1
     Case 1:19-cr-00196-DAD-BAM Document 30 Filed 03/19/21 Page 2 of 3


 1                  Eric Schweitzer, including attorney Schweitzer’s staff and agents, concerning

 2                  events and facts related to petitioner’s claims of ineffective assistance of counsel

 3                  asserted in petitioner’s § 2255 motion in United States v. Joseph Cavazos, No.

 4                  1:19-cr-00196-DAD-BAM (E.D. Cal.).

 5           (1)    The work product privilege is waived with respect to the work product of attorney

 6                  Schweitzer, concerning events and facts related to petitioner’s claims of ineffective

 7                  assistance of counsel presented in his pending § 2255 motion.

 8           (2)    Attorney Schweitzer, and his staff and agents if relevant, may provide the

 9                  government with a declaration addressing attorney-client communications and

10                  work product concerning events and facts related to the ineffective assistance of

11                  counsel claims presented in petitioner’s § 2255 motion, and may communicate and

12                  coordinate with government counsel to ensure that all issues are adequately

13                  addressed in the declaration.

14           (3)    To the extent the government’s request is broader than this order, including its

15                  request for production of “all communications” between attorney Schweitzer’s and

16                  petitioner “concerning events and facts related to petitioner’s claims of ineffective

17                  assistance of counsel in his § 2255 motion” (Doc. No. 29-1 at 1), the government’s

18                  request is denied without prejudice, subject to renewal by motion providing further

19                  information as to the specific necessity of the production of such documents.

20           (4)    The government shall not use or disclose the privileged material it obtains in this
21                  habeas action for any purpose or to any party or in any proceeding beyond this

22                  action.

23           Alternatively, if in light of the above finding of the waiver of these privileges, petitioner

24   wishes to no longer proceed with his pending § 2255 motion asserting an ineffective assistance of

25   counsel claim, he must notify this court within twenty-one (21) days from the date of this order

26   by withdrawing the allegations concerning ineffective assistance of counsel in his pending
27   motion. Petitioner’s failure to do so within the time provided will be deemed by the court to be a

28   /////
                                                        2
     Case 1:19-cr-00196-DAD-BAM Document 30 Filed 03/19/21 Page 3 of 3


 1   confirmation of the portion of this order finding petitioner’s waiver of the attorney client and

 2   work product privileges.

 3                  Accordingly,

 4                  1. The government’s ex parte application (Doc. No. 29) is granted in part and

 5                      denied in part;

 6                  2. Petitioner, if he chooses to do so, has twenty-one (21) days from the date of

 7                      this order to notify the court that he no longer wishes to proceed with those

 8                      portions of his pending § 2255 motion asserting ineffective assistance of

 9                      counsel claims;

10                  3. In the event the petitioner indicates he wishes to proceed or does not respond

11                      within twenty-one days, this will be deemed by the court to be a confirmation

12                      of the portion of this order finding petitioner’s waiver of the attorney client and

13                      work product privileges;

14                  4. The court extends the government’s March 19, 2021 deadline (Doc. No. 27) to

15                      file an opposition to the pending 28 U.S.C. § 2255 motion, in order to provide

16                      sufficient time for petitioner Cavazos to respond to this order; and the

17                      government’s new deadline for filing its opposition to the § 2255 motion is

18                      April 19, 2021; and

19                  5. Petitioner will have 21 days from the date of service of the government’s

20                      opposition to file a reply thereto if he wishes to do so.
21   IT IS SO ORDERED.
22
        Dated:     March 18, 2021
23                                                         UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                       3
